Lewis W. Olliefe, J.
This is a proceeding to review a • determination of respondent which denied an order of decontrol.
Petitioner applied for decontrol of the basement portion of the subject premises on the ground that she had created an additional housing unit therein. Section 11 of the State Bent and Eviction Begulations provides for the issuance óf such *1005an order where there has been a structural change in a residential unit or units involving substantial alterations or remodeling and such change has resulted in additional housing accommodations consisting of self-contained family units.
It appears from the record that in the year 1929 the Department of Housing and Buildings classified the basement apartment as being located in a converted dwelling for legal use by one family and it was so occupied in April, 1953. Subsequently the said department placed a violation on the basement and petitioner spent a considerable sum in removing the violation. Petitioner installed a water closet, wash basin, bathroom and sink and did some excavation work. However, such work did not create any additional housing unit and the application for decontrol was denied by the Local Bent Administrator, and that determination affirmed by the State Bent Administrator and the protest of petitioner denied, upon the ground that the premises had been occupied previously to the alterations and that no additional housing accommodations had been created.
The landlord may file an application to increase the maximum rent for this apartment to reflect the increased rental value resulting from the alterations made.
There is sufficient evidence in the record to support the determination of the Bent Administrator, which is neither arbitrary, capricious nor contrary to law.
The petition is dismissed.